I respectfully dissent from the prevailing opinion herein.
It seems altogether illogical to hold that the respondent is entitled to recover a portion of the premiums paid to the appellant *Page 353 
for the policy of insurance for which he applied in April, 1941. The appellant is entitled either to a refund of all the premiums paid, upon the theory that the contract was not consummated, or is entitled to recover nothing because the contract was a completed transaction when, pursuant to the application filed by the respondent, the appellant commenced to collect premiums for the insurance.
When the respondent, in 1944, became aware of the fact that premiums were being deducted from his wages as an employee of Southern Railway Company, he may have had the right to disavow the contract and recover the amounts deducted from his salary for such insurance premiums. He did not have the legal right, as I view it, to validate the contract as of that date. He either had to accept the contract as of the date written and be responsible for the premiums during the whole period or disavow it upon the ground that he never received a policy, and there was no completed contract. Assuming that the contract was not consummated in 1941, it seems wholly unreasonable to conclude that the insured could consummate it in 1944 as a contract dating from that time. The appellant made no offer to contract with him as of that date. Its only obligation, if any, was to contract with him as of the date of the acceptance of his application.
The application provides that if accepted by the appellant it "shall be effective on and after twelve o'clock noon the 1stday of May, 1941." (Emphasis added.)
It cannot be doubted that if a claim on behalf of the respondent had arisen at any time during the period the appellant was collecting premiums, it could not have denied the existence of a contract.
The effect of the jury's finding is that a contract existed. If the contract existed it was indivisible and existed from the date of the commencement of the collection of premiums. The verdict of the jury was not responsive to or consistent with the charge of the Trial Judge. The jury was charged *Page 354 
that, if the application was accepted, and policy issued, the contract of insurance thereupon immediately went into force and effect, and that if it had never been accepted no contract existed, and the plaintiff would be entitled to a refund of all premiums he paid thereunder. He further charged that the respondent had a right to be notified of the acceptance or rejection and that if he was not notified or furnished a copy of the policy within a reasonable time, he had the right to withdraw from the contract and demand his premiums back. He did not charge that the respondent could reject in part and accept in part. He did charge that plaintiff had a reasonable time, after knowledge of the deduction, to reject the policy or to accept it, but, for reasons stated above, he could reject or accept effective May 1st, 1941, and not as of an arbitrary date chosen by him, or fixed by the jury.
In view of the foregoing, the motion of the appellant for judgment notwithstanding the verdict should have been granted.